DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on October 27, 2021. No claims were amended. 
Currently claims 1-20 are pending, and Claims 1, 11 and 18 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.



Response to Applicant’s Statement
Applicant’s Statement indicates a remarks was submitted and the incorporation of claim 4 into claim 1 are acknowledged, however, there is no remarks or amendment to the claims was received.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-3 and 5-10 are directed to a method for processing and management transaction data, which falls within the statutory category of a process. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Claim 1 recites the limitations of “receiving transaction information, operation information and compiled information, identifying, based on the transaction information, frequencies of visits associated with the plurality of merchants, determining a transaction pattern, determining a plurality of risk factors that affect the user to complete shopping, determining a predicted success rate of completing shopping successfully at the particular merchant, detecting that the predicted success rate is below a threshold value, and recommending an alternative time/date of an alternative merchant.” The limitations, as drafted, are directed to processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for a recitation of generic computer component. That is, other than reciting “by a server system”, nothing in the claims element precludes the steps of “identifying, determining, 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a server system” for performing the steps. The Specification discloses the server system at a high level of generality, which are no more than generic computer components that invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information. Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because nothing in the claims impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a server system” for performing the steps. The Specification discloses the server system at a high level of generality, which are no more than generic computer components that invoked as tools to perform the generic computer functions. At best, the server system may perform the step of receiving transaction information, operation information and compiled information. However, the function of receiving has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al., (US 2014/0222506, hereinafter: Frazer), and in view of Tormasov et al., (US 2021/0170230, hereinafter: Tormasov), and further in view of Frank (US 2016/0224803). 
Regarding claim 1, Frazer discloses a computer-implemented method comprising: 
receiving, by a server system (see ¶ 504), transaction information for a user that is associated with a plurality of merchants in a geographic location (see Abstract; Fig. 2, # 210, ¶ 4, ¶ 11); 
receiving, by the server system (see ¶ 504): 
operation information associated with the plurality of merchants (see ¶ 4, ¶ 8-10, ¶ 131); and 
compiled information associated with a user and the geographic location (see ¶ 41, ¶ 502); 
identifying, based on the transaction information, frequencies of visits associated with the plurality of merchants (see ¶ 58, ¶ 91, ¶ 170); 

determining, based on the operation information and the compiled information, a plurality of risk factors that affect the user to complete shopping successfully at the particular merchant and at a future time and date (see ¶ 46-47, ¶ 248);
determining, for the user and based on the plurality of risk factors (see ¶ 46-47), a predicted success rate of completing shopping successfully at the particular merchant and at the future time and date (see ¶ 432-435, ¶ 446); and 
after the detecting, recommending to the user an alternative time/date or an alternative merchant (see ¶ 494-497: the recommendation engine recommends a particular product to a customer at a certain time).

Frazer discloses predicting a likelihood score for what a customer might buy in the near future based on the customer history (see ¶ 435); when one or more probabilities that are more than a predetermined threshold, recommending an action to be performed in a first time period selected from time periods corresponding to the one or more probabilities (see claim 20).
Frazer does not explicitly disclose a success rate; however, Tormasov in an analogous art for recommending sport game discloses
detecting that the predicted success rate is below a threshold value (see Abstract; ¶ 5, ¶ 52, ¶ 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frazer to include teaching of Tormasov in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for making recommendation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Frazer discloses the computer-implemented method of claim 1, wherein the compiled information comprises weather information and traffic information associated with the geographic location (see ¶ 139-141, ¶ 285, ¶ 485). 

Regarding claim 3, Frazer discloses the computer-implemented method of claim 1, wherein the operation information indicates operation hours of the particular merchant (see ¶ 75, ¶ 432, ¶ 437).  

Regarding claim 4, Frazer and Tormasov do not explicitly disclose the following limitations; however, Frank in an analogous for measuring effective response discloses the computer-implemented method of claim 1, wherein determining the predicted success rate comprises: 
assigning a first set of weight factors to the plurality of risk factors, wherein the plurality of risk factors are taken as inputs to a machine learning classifier (see ¶ 70,¶ 116, ¶ 142, ¶ 645, ¶ 1052, ¶ 156);
determining a first confidence score via the machine learning classifier based on the plurality of risk factors and the first set of weight factors (see ¶ 376, ¶ 402, ¶ 435, ¶ 548);
assigning a second set of weight factors to the plurality of risk factors (see ¶ 468, ¶ 500); 
determining a second confidence score via the machine learning classifier based on the plurality of risk factors and the second set of weight factors (see ¶ 376, ¶ 402, ¶ 435, ¶ 548); 
training the machine learning classifier based on a comparison of the first confidence score and the second confidence score (see ¶ 121, ¶ 663); and 
determining the predicted success rate based on the trained machine learning classifier (see ¶ 45-46, ¶ 59, ¶ 435, ¶ 446).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frazer and in view of Tormasov to include teaching of Frank in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Frazer discloses the computer-implemented method of claim 4, wherein recommending the alternative time/date or the alternative merchant comprises: 
determining, based on the machine learning classifier, a first success rate for the user completing shopping successfully at a first merchant and at a first future time and date (see Fig. 2, # 214; ¶ 50); 
determining, based on the machine learning classifier, a second success rate that the user completing shopping successfully at a second merchant and at a second future time and date (see Fig. 2, # 216; ¶ 51); 
comparing the first success rate with the second success rate (see ¶ 161 and claim 1: compare between the first probability and the second probability); and 
recommending based on the comparison (see ¶ 465-466, ¶ 472-473).  

Regarding claim 6, Frazer discloses the computer-implemented method of claim 1, wherein determining the predicted success rate comprises: 
determining a plurality of benefit factors that promote the user to complete shopping successfully at the particular merchant and at the future time and date (see ¶ 44, ¶ 276, ¶ 335); and 
determining the predicted success rate based on the plurality of risk factors and the plurality of benefit factors (see ¶ 45-46, ¶ 59, ¶ 435, ¶ 446).  

Regarding claim 7, Frazer discloses the computer-implemented method of claim 6, wherein the plurality of risk factors comprise events associated with a store closing, a negative weather pattern and a negative traffic pattern (see ¶ 47, ¶ 485).  

Regarding claim 8, Frazer discloses the computer-implemented method of claim 6, wherein the plurality of benefit factors comprise a user's calendar event and a price fluctuation of electricity in the geographic location (see ¶ 11, ¶ 58, ¶ 485).  

Regarding claim 9, Frazer discloses the computer-implemented method of claim 1, wherein determining the transaction pattern comprises: 

determining the transaction pattern for the user associated with the common merchants, wherein the transaction pattern indicates that the user prefers to shop at a particular merchant, of the common merchants, and at the particular time and date (see ¶ 7, ¶ 161).  

Regarding claim 10, Frazer discloses the computer-implemented method of claim 1, wherein the success rate is associated with a duration that the user completing shopping at the particular merchant and at the future time and date (see ¶ 432, ¶ 492).  

Regarding claim 11, Frazer discloses a computing device comprising: 
one or more processors (claim 11); and 
memory storing instructions that, when executed by the one or more processors (claim 11), cause the computing device to: 
receive, from a plurality of users, transaction information that is associated with a plurality of merchants in a geographic location (see Abstract; Fig. 2, # 210, ¶ 4, ¶ 11); 
receive: operation information associated with the plurality of merchants (see ¶ 4, ¶ 8-10, ¶ 131); and 
compiled information associated with the user and the geographic location (see ¶ 41, ¶ 502); 
identify, based on the transaction information, frequencies of visits associated with the plurality of merchants (see ¶ 58, ¶ 91, ¶ 170); 
determine, for a user of the plurality of users, and based on the frequencies of visits, a transaction pattern, indicating the user tends to shop at a particular merchant and at a particular time and date (see ¶ 5, ¶ 46-47, ¶ 85-86, ¶ 161); 
determine, based on the operation information and the compiled information, a plurality of risk factors that affect the user to complete shopping successfully at the particular merchant and at a future time and date (see ¶ 46-47, ¶ 248); 
determining, for the user and based on the plurality of risk factors (see ¶ 46-47), a predicted success rate of completing shopping successfully at the particular merchant and at the future time and date by (see ¶ 432-435, ¶ 446); and


 IDF5806-US
after the detecting, recommending to the user an alternative time and date, or an alternative merchant (see ¶ 494-497: the recommendation engine recommends a particular product to a customer at a certain time).  

Frazer discloses predicting a likelihood score for what a customer might buy in the near future based on the customer history (see ¶ 435); when one or more probabilities that are more than a predetermined threshold, recommending an action to be performed in a first time period selected from time periods corresponding to the one or more probabilities (see claim 20).
Frazer does not explicitly disclose a success rate; however, Tormasov in an analogous art for recommending sport game discloses
detect that the predicted success rate is below a threshold value (see Abstract; ¶ 5, ¶ 52, ¶ 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frazer to include teaching of Tormasov in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for making recommendation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Frazer and Tormasov do not explicitly disclose the following limitations; however, Frank discloses:
assigning a first set of weight factors to the plurality of risk factors, wherein the plurality of risk factors are taken as inputs to a machine learning classifier (see ¶ 70,¶ 116, ¶ 142, ¶ 645, ¶ 1052, ¶ 156); 
determining a first confidence score via the machine learning classifier based on the plurality of risk factors and the first set of weight factors (see ¶ 376, ¶ 402, ¶ 435-436, ¶ 548); 
assigning a second set of weight factors to the plurality of risk factors (see ¶ 468, ¶ 500); 
determining a second confidence score via the machine learning classifier based on the plurality of risk factors and the second set of weight factors (see ¶ 288, ¶ 468, ¶ 500); 

determining the predicted success rate based on the trained machine learning classifier (see ¶ 45-46, ¶ 59, ¶ 435, ¶ 446). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frazer and in view of Tormasov to include teaching of Frank in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Frazer discloses the computing device of claim 11, wherein the compiled information comprises weather information and traffic information associated with the geographic location, and the operation information comprises operation hours of the particular merchant (see ¶ 139-141, ¶ 285, ¶ 485).  

Regarding claim 13, Frazer discloses the computing device of claim 11, wherein the instructions cause the computing device to: 
determine a plurality of benefit factors that promote the user to complete shopping successfully at the particular merchant and at the future time and date (see ¶ 44, ¶ 276, ¶ 335); and 
determining the predicted success rate based on the plurality of risk factors and the plurality of benefit factors (see ¶ 45-46, ¶ 59, ¶ 435, ¶ 446).  

Regarding claim 14, Frazer discloses the computing device of claim 13, wherein the plurality of risk factors comprise events associated with a store closing, a negative weather pattern and a negative traffic pattern (see ¶ 47, ¶ 485).  

Regarding claim 15, Frazer discloses the computing device of claim 13, wherein the plurality of benefit factors comprise a user's calendar event and a price fluctuation of electricity in the geographic location (see ¶ 11, ¶ 58, ¶ 485).  

Regarding claim 16, Frazer discloses the computing device of claim 11, wherein the instructions cause the computing device to: 
determine, based on the machine learning classifier, a first success rate for the user completing shopping successfully at a first merchant and at a first future time and date (see Fig. 2, # 214; ¶ 50); 
determine, based on the machine learning classifier, a second success rate that the user completing shopping successfully at a second merchant and at a second future time and date (see Fig. 2, # 216; ¶ 51); 
compare the first success rate with the second success rate (see ¶ 161 and claim 1: compare between the first probability and the second probability); and 
recommend based on the comparison (see ¶ 465-466, ¶ 472-473).  

Regarding claim 17, Frazer discloses the computing device of claim 11, wherein the instructions cause the computing device to: 
determine, based on the frequencies of visits, common merchants associated with the plurality of users (see ¶ 88-90, ¶ 161, ¶ 167, ¶ 170); and 
determine the transaction pattern for the user associated with the common merchants, wherein the transaction pattern indicates that the user prefers to shop at a particular merchant, of the common merchants, and at the particular time and date (see ¶ 7, ¶ 161).  

Regarding claim 18, Frazer discloses one or more non-transitory media storing instructions that, when executed by one or more processors (see ¶ 504), cause the one or more processors to perform steps comprising: 
receiving, from a plurality of users, transaction information that is associated with a plurality of merchants in a geographic location (see Abstract; Fig. 2, # 210, ¶ 4, ¶ 11); 
receiving: operation information associated with the plurality of merchants (see ¶ 4, ¶ 8-10, ¶ 131); and 
compiled information associated with the user and the geographic location (see ¶ 41, ¶ 502); 

determining, for a user of the plurality of users, and based on the frequencies of visits, a transaction pattern, indicating the user tends to shop at a particular merchant and at a particular time and date (see ¶ 5, ¶ 46-47, ¶ 85-86); 
determining, based on the operation information and the compiled information, a plurality of risk factors that affect the user to complete shopping successfully at the particular merchant and at a future time and date (see ¶ 46-47, ¶ 248);  24B&W Ref.: 009033.00100\US IDF5806-US 
determining, for the user and based on the risk factors, a predicted success rate of completing shopping successfully at the particular merchant and at the future time and date by (see ¶ 432-435, ¶ 446): 
after the detecting , determining, based on the trained machine learning classifier, a first success rate for the user completing shopping successfully at a first merchant and at a first future time and date; 
determining, based on the trained machine learning classifier, a second success rate that the user completing shopping successfully at a second merchant and at a second future time and date; 
comparing the first success rate with the second success rate; and 
recommending to the user an alternative time and date, or an alternative merchant based on the comparison.  

Frazer discloses predicting a likelihood score for what a customer might buy in the near future based on the customer history (see ¶ 435); when one or more probabilities that are more than a predetermined threshold, recommending an action to be performed in a first time period selected from time periods corresponding to the one or more probabilities (see claim 20).
Frazer does not explicitly disclose a success rate; however, Tormasov in an analogous art for recommending sport game discloses
detecting that the predicted success rate is below a threshold value (see Abstract; ¶ 5, ¶ 52, ¶ 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frazer to include teaching of Tormasov in 
Frazer and Tormasov do not explicitly disclose the following limitations; however, Frank discloses:
assigning a first set of weight factors to the plurality of risk factors, wherein the plurality of risk factors are taken as inputs to a machine learning classifier (see ¶ 70,¶ 116, ¶ 142, ¶ 645, ¶ 1052, ¶ 156); 
determining a first confidence score via the machine learning classifier based on the plurality of risk factors and the first set of weight factors (see ¶ 376, ¶ 402, ¶ 435-436, ¶ 548); 
assigning a second set of weight factors to the plurality of risk factors (see ¶ 468, ¶ 500); 
determining a second confidence score via the machine learning classifier based on the plurality of risk factors and the second set of weight factors (see ¶ 288, ¶ 468, ¶ 500); 
training the machine learning classifier based on a comparison of the first confidence score and the second confidence score (see ¶ 121, ¶ 663); and 
determining the predicted success rate based on the trained machine learning classifier (see ¶ 45-46, ¶ 59, ¶ 435, ¶ 446). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Frazer and in view of Tormasov to include teaching of Frank in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Frazer discloses the non-transitory media of claim 18, wherein the compiled information comprises weather information and traffic information associated with the geographic location, and the operation information comprises operation hours of the particular merchant (see ¶ 75, ¶ 139-141, ¶ 285, ¶ 432, ¶ 437, ¶ 485).  
Regarding claim 20, Frazer discloses the non-transitory media of claim 19, wherein the instructions cause non-transitory media to: 
determine a plurality of benefit factors that promote the user to complete shopping successfully at the particular merchant and at the future time and date (see ¶ 44, ¶ 276, ¶ 335); and  25B&W Ref.: 009033.00100\US IDF5806-US 
determining the predicted success rate based on the plurality of risk factors and the plurality of benefit factors (see ¶ 45-46, ¶ 59, ¶ 435, ¶ 446).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beyagudem et al., (US 2017/0124613) discloses a system for purchasing recommendations to consumer including tracking and recording consumption information related to the perishable product and the consumer.
Merz et al., (US 2017/0169500) discloses a method for recommending a merchant based on transaction data between a plurality of account holders and a plurality of merchants.
Jayaraman et al., (US 2018/0260875) discloses a method for providing purchase recommendations to user based on a plurality of purchase parameters.
“A Recommender System for Hero Line-Ups in MOBA Games”, by Lucas Hanke, Luiz Chainmowicz, Computer Science Department, Universidae Federal De Minas Gerais, Proceedings, The Thirteencth AAAI Conference on Artificial Intelligence and Interactive Digital Entertainment, 2017.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624